Hill, C. J.
A rule nisi granted on a motion for a new trial set the hearing for a fixed date, and directed that the motion be served on the opposite party “five days prior to the hearing.” On the date fixed for the hearing, the trial judge granted an order postponing the hearing of the motion for a new trial to a later date, making no other order as to service. The motion for a new trial was not served five days before the date fixed for the hearing in the first order, but it was duly served five days prior to the date as fixed in the subsequent order of postponement. Eeld, that the judgment dismissing the motion for a new *851trial, because the opposite party was not served therewith as required by the original rule nisi, was erroneous. Judgment reversed.
Motion for new trial, from city court of Bainbridge — Judge Harrell. July 14, 1908.
Submitted October 6,
Decided October 12, 1908.
P. D. Rich, J. H. Gilpin, for plaintiff in error.